 Case 3:21-cv-10143-RHC-EAS ECF No. 7, PageID.36 Filed 04/16/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


GREAT LAKES ACQUISITION
                                          Case No. 21-cv-10143
CORP.,
                                          Hon. Robert H. Cleland
      Plaintiff,
                                          Magistrate Judge Elizabeth A. Stafford
v.

NATASHA (OGINSKY) SANDERS,

      Defendant.


                   Motion/Request for Clerk’s Entry of Default

      In accordance with Federal Rule of Civil Procedure 55(a), I request that a

Clerk’s Entry of Default be entered against Natasha (Oginsky) Sanders for failure

to plead or otherwise defend.

                                     Affidavit

      In support of my request for Clerk’s Entry of Default, I state that:

      1.     The summons and complaint were served on March 8, 2021 at 2451

Midtown Avenue, Apt. 1608, Alexandria VA 22303-1439 by certified mail with

return receipt and restricted delivery, consistent with Federal Rule of Civil

Procedure 4(e) and Michigan Court Rule 2.105(A).
 Case 3:21-cv-10143-RHC-EAS ECF No. 7, PageID.37 Filed 04/16/21 Page 2 of 3




      2.     The defendant has failed to plead or otherwise defend in accordance

with Fed. R. Civ. P. 12

      3.     The defendant is not an infant, incompetent person or a member of the

military service.

      4.     To the extent required by Local Rule 7.1, undersigned counsel made

numerous attempts to inform the defendant that Plaintiff planned to ask for the

entry of a default, including through emails on April 6, 2021 and April 9, 2021;

telephone calls on April 9, 2021, April 12, 2021, and April 16, 2021; and a letter

sent by Federal Express on April 9, 2021 which was delivered on April 12, 2021.

(See Exhibits A, B, C, D.). Defendant did not respond to the emails or letters, did

not answer the telephone calls, and did not respond to a voicemail.

      5.     This statement is true and is signed under the penalty of perjury.



Date: April 16, 2021                   /s/ Thomas J. Davis
                                       Thomas J. Davis
                                       Bar No. P78626
                                       Attorney for Plaintiff
                                       280 N. Old Woodward Ave., Ste. 400
                                       Birmingham, MI 48009
                                       (248) 645-0000
                                       tdavis@khvpf.com
 Case 3:21-cv-10143-RHC-EAS ECF No. 7, PageID.38 Filed 04/16/21 Page 3 of 3




                           CERTIFICATE OF SERVICE

         I hereby certify that on April 16, 2021, I electronically filed the foregoing

document with the Clerk of the Court using the ECF system, and I hereby certify

that I have served the document by USPS Priority Mail with tracking to the

following non-ECF participant:

                      Natasha (Oginsky) Sanders
                      2451 Midtown Ave., Apt. 1608
                      Alexandria, VA 22303-1439



                                         /s/Michelle R. Beveridge
                                         Michelle R. Beveridge
                                         Kienbaum Hardy Viviano
                                         Pelton & Forrest, PLC
                                         280 N. Old Woodward Ave., Ste. 400
                                         Birmingham, MI 48009

401130
